Court of Appeals
                                  First District of Texas
                                         BILL OF COSTS

                                           No. 01-13-01007-CV

                                                Tu Nguyen

                                                    v.

                                         SLK & Associates, LLC

            NO. 13-CV-0796 IN THE 56TH DISTRICT COURT OF GALVESTON COUNTY



   TYPE OF FEE             CHARGES              PAID/DUE               STATUS                 PAID BY
SUPP CLK RECORD            UNKNOWN             01/09/2014             UNKNOWN                   UNK
   RPT RECORD               $136.00            01/07/2014               PAID                    ANT
SUPP CLK RECORD            UNKNOWN             12/04/2013             UNKNOWN                   UNK
   CLK RECORD                $82.00            12/02/2013             UNKNOWN                   ANT
      FILING                $175.00            11/26/2013              E-PAID                   ANT
STATEWIDE EFILING            $20.00            11/26/2013              E-PAID                   ANT
   E-TXGOV FEE               $5.00             11/26/2013              E-PAID                   ANT

   The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                      $418.00.

                    Court costs in this case have been taxed in this Court’s judgment

          I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
 certify that this is a true statement of the costs of appeal in this case.

                                                          IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this July 24, 2015.